Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is responsive to the amendment, filed 10/07/2022. Claims 1-29 are currently pending. 
Priority
Current application, US Application No. 17116450, filed 12/09/2020 is a division of 15680548, filed 08/18/2017, wherein 15680548 is a continuation of 13374934, filed 01/24/2012, wherein 13374934 is a continuation in part of 12321399, filed 01/20/2009. 

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks on the priority, the remarks are persuasive and the previous interpretation is withdrawn.
Regarding remark on the objection to the specification, the remark is persuasive and the previous objection is withdrawn.
Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the rejections under 35 USC 112, 1st, the remarks are persuasive regarding the preamble of the independent claims.  However, the body of the claims have a new matter situation. See the new office action below.
Regarding remarks on the rejections under 35 USC 112, 2nd, the remarks are persuasive to the preamble of the independent claims “an infrared spectroscopic analyzer sample cell system” which is discloses by the parent case no. US 13/374,934, which is incorporated. However, the claims include an incorrect element regarding a defined spacing of the window materials of the member because the description support fails to come from the spectrometer cell. Rather, it comes from the viscometer cell. Therefore, the rejection is updated. See the new office action below.
Regarding remarks on the 35 U.S.C. §103 rejections to the claims, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 1-29 are objected to because of the following informalities:  As per claims 1 and 13, the phrase “an infrared spectroscopic analyzer sample cell system” should be replaced with “a sample cell system for an infrared spectroscopic analysis” or with an appropriate phrase for clarity because “the sample cell system” fails to explicitly include “an infrared spectroscopic analyzer” and the sample cell system is described as being used for spectral analysis. 
As per claims 1, 4, 5, 7, 13, 16, 17 and 19, the phrase “window material” should be replaced with “window port” to be consistent with the specification (see spec. window port [pg. 12 line  8-9]). Otherwise, the claims should be rejected under 35 USC 112, 1st, due to a new matter.
As per claims 2-12 and 14-29, claims are also objected because base claims 1 and 13 are objected.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claim 1, the limitation “at least three insert spacer members associated with the first member and/or second member contacting the other member when the first and second members are coupled together and closed” cannot be located in the specification. As per claim 13, the limitation “spacer members associated with the first member and/or second member spacing the first and second window materials from each other when the first and second members are coupled together forming a sample chamber” cannot be located in the specification. For the sake of the examination, the above recited limitations are ignored.

As per claims 2-12 and 14-29, claims are also rejected under 35 USC 112, first paragraph because base claims 1 and 13 are rejected under 35 USC 112, first paragraph. Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As per claim 1, the limitation “spacing the first and second window materials from each other by about 100 microns” of the infrared spectroscopic analyzer sample cell system appears coming from the description support for the viscometer cell instead of spectrometer cell (see pg. 12 line 17- pg. 13 line 12]).  For the sake of examination, the recited limitation is ignored.
As per claims 2-12, claims are also rejected under 35 USC 112, second paragraph because base claim 1 is rejected under 35 USC 112, second paragraph.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claims 1 and 13 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitations that use generic placeholders, “member” and “material” that are coupled with functional language, “for coupling” and “configured to accept”, respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “a first member” and “a second member” are interpreted as “first and second hinged plates” (spec. plates [pg. 5 line 17-21, pg. 12 line 17-21]).
	The physical structure of “the first and second materials” are interpreted as window ports (see spec. window port 16a  [pg. 12 line 8-9, Fig. 3], window 16a and 6b [pg. 12 line 17-21]).
	Claim 13 includes limitation that use generic placeholders “material” that are coupled with functional language, “configured to accept” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “the first and second materials” are interpreted as window ports (see spec. window port 16a  [pg. 12 line 8-9, Fig. 3], window 16a and 6b [pg. 12 line 17-21]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C., sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112, sixth paragraph.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US Patent No.11,016,043 B2 (reference), Henning (US 11016043 B2) in view of Cohen (US 20050243321 A1). 
As per claims 1 and 13, differences of current claim from claim 19 of Henning, which depends on claim 11 are “the housing slidably receiving the first and second members in a channel in the housing when the first and second members are coupled together and closed to direct radiation along a radiation path through the first window material, through the fluid sample, and through the second window material for spectral analysis; 
	and the housing and sample cell configured such that the first and second members can be slidably withdrawn from the housing channel and decoupled and opened to manually wipe said window materials clean prior to spectral analysis of another fluid sample and such that the first member is prevented from full removal from the housing”.

Cohen discloses the housing slidably receiving (being inserted) the first and second members therein (said lower and upper parts) in a channel (sample insertion port 375 [Fig. 9]) in the housing when the first and second members 22are coupled together and closed to direct radiation along a radiation path ([0030, 0053, 0055]) through the first 23window material, through the fluid sample, and through the second window material for 24spectral analysis; (protein analysis [Fig. 10], optical detector [0022, 0055, 0080-0082])
	and 25the housing and sample cell (said cartridge and sample holder) configured such that the first and second 26members (said lower 402 and upper 403 parts [Fig. 5A])  can be slidably withdrawn from the housing channel and decoupled and opened ([0079])  27to manually wipe said window materials clean prior to spectral analysis of another fluid 28sample (side note: when the sample cell members are withdrawn, it would be obvious for a person having ordinary skill to wipe and clean said window prior to applying another fluid sample) and such that the first member is prevented from full removal from the housing. ([0079, 0081], a handle 417 providing to allow a user to more readily grip the sample holder prevents said lower portion of the sample holder from full removal from the cartridge during the alignment of the end 419 of the sample holder with the sample port 375 of the cartridge [Fig. 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the current application to modify the teachings of Henning in view of Cohen to configure the housing slidably to receive the first and second members in a channel in the housing when the first and second members are coupled together and closed and allow the first and second members can be slidably withdrawn from the housing channel and decoupled and opened to manually wipe said window materials clean for the spectral analysis of fluid samples.

As per claim 2, Henning and Cohen disclose claim 1 set forth above.
Henning further discloses the first and second members (i.e., lower part 402 and upper part 403 [Fig. 5A]) are plates ([Figs. 5A and 5B]).
As per claim 3, Henning and Cohen disclose claim 2 set forth above.
Cohen discloses the plates are hinged together (i.e., lower part 402 and upper part 403 are hinged by hinge 404 [0079, Fig. 5A]).

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Wong (US 5463223 A).
As per claims 4 and 5, Henning and Cohen disclose claim 1 set forth above.
Wong discloses the first and second window materials (i.e., optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7]) are made of ZnSe ([col. 7, lines 15-31]).
As per claim 6, Henning and Cohen disclose claim 1 set forth above.
Cohen discloses sample cell (sample holder 400 [Fig. 9]) is vertically disposed in said housing channel (said sample holder is vertically disposed in the sample insertion port 375 [Fig. 9]).
As per claim 7, Henning and Cohen disclose claim 1 set forth above.
Cohen in view Wong discloses a source (LEDs 353 [Fig. 9- Cohen]) of infrared radiation (electromagnetic radiation - infrared lighting [0055 - Cohen]) in the housing (said cartridge) directing infrared radiation (said infrared lighting [0082 - Cohen]) through said
first window material (optical window 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7 – Wong]), through said oil or fuel fluid sample (chromatographic medium 23 [Fig. 1 – Cohen]), and through said second window material (optical window 4a with window substance, e.g., ZnSe, optical glasses, sapphire, etc.[Fig. 7 – Wong]).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Wong.
As per claim 8, Henning and Cohen disclose claim 1 set forth above.
Wong discloses a seal (fluid-tight seal) about said first window and said second window (optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7, col. 4, lines 18-22 and col. 7, lines 34-38]).
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Grant (US 20080219756 A1).
As per claim 9, Henning and Cohen disclose claim 1 set forth above.
Grant discloses the spacer members (three different screw assemblies 301-303 [Fig. 3]) are made of steel (material of ball screw - e.g., metal) and form kinematic mounts (kinematic ball screw adjuster [Fig. 7, Abs]).
As per claim 10, Henning and Cohen disclose claim 1 set forth above.
Grant discloses said kinematic mounts (kinematic ball screw adjusters in Fig. 7) are adjustable ([0008])

	Claim 11 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henning and Cohen in view of Hori (US 4,740,058).
As per claim 11, Henning and Cohen disclose claim 1 set forth above.
The set forth combined prior art discloses that the housing is removably joined to a spectral analyzer, but is silent regarding including a coupler for removably joining the housing to a spectral analyzer.
Hori discloses a coupler for optical instruments (opto-mechanical coupler [Fig.1, Abs]), wherein a coupler (coupler 4 [Fig. 2]) for removably joining a housing (eyepiece 2 [Fig. 2]) to a spectral analyzer (camera 65 [Fig. 2, col 1 lines 4-8], wherein it states coupling an optical instrument eyecup or eyepiece to another optical device, e.g., a miniature TV camera).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Hori to have included said coupler in said infrared spectroscopic analyzer sample cell (transmission-based optical detection systems) in order to removably join the spectral analyzer (Cohen - camera 500 [Fig. 9]) to the housing (Cohen - cartridge 350 [Fig.  9]) for the advantage of providing a coupler (an opto-mechanical coupler) that is capable of providing a rapid connection and disconnection capability relative to a housing of said spectroscopic analyzer sample cell head (Hori- endoscope [col. 1, lines 61-64]).
	Claim 12 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henning and Cohen in view of Brown (US 6,037,168 A]).
As per claim 12, Henning and Cohen disclose claim 1 set forth above.
The set forth combined prior art is silent regarding one of said first member and said second member includes at least one magnet for releasably coupling said first member and said second member together.

Brown discloses a resealable closure means (cover 150 and support 142 [Fig. 11, Abs]), wherein one of first member and second member (cover 150 [Fig. 11]) includes at least one magnet (magnetic-loaded layer 152 [Fig. 11]) for releasably coupling said first member and said second member together (said cover and support [col. 6, lines 40-44]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Brown to have attached said magnet (magnetic-loaded layer) to said members (lower and upper portions of sample holder) for the advantage of making the sample cell (closure means) seal the first member (cover) to the flat interior surface of the second member (i.e., support surface) and reseal the first member (i.e., cover) to the flat interior surface of the second member (support surface) after physical separation of the first member (cover) from the flat interior surface of the second member (support surface [col.6, lines 44-47 – Brown]).
As per claim 14, Henning and Cohen disclose claim 13 set forth above.
Cohen further discloses the first and second members (i.e., lower part 402 and upper part 403 [Fig. 5A]) are plates ([Figs. 5A and 5B]).
As per claim 15, Henning and Cohen disclose claim 14 set forth above.
Cohen discloses the plates are hinged together (i.e., lower part 402 and upper part 403 are hinged by hinge 404 [0079, Fig. 5A]).

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Wong.
As per claims 16 and 17, Henning and Cohen disclose claim 13 set forth above.
Wong discloses the first and second window materials (i.e., optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7]) are made of ZnSe ([col. 7, lines 15-31]).

As per claim 18, Henning and Cohen disclose claim 13 set forth above.
Cohen discloses sample cell (sample holder 400 [Fig. 9]) is vertically disposed in said housing (said sample holder is vertically disposed in the sample insertion port 375 [Fig. 9]).

As per claim 19, Henning and Cohen disclose claim 13 set forth above.
Cohen in view Wong discloses a source (LEDs 353 [Fig. 9- Cohen]) of infrared radiation (electromagnetic radiation - infrared lighting [0055 - Cohen]) in the housing (said cartridge) directing infrared radiation (said infrared lighting [0082 - Cohen]) through said
first window material (optical window 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7 – Wong]), through said oil or fuel fluid sample (chromatographic medium 23 [Fig. 1 – Cohen]), and through said second window material (optical window 4a with window substance, e.g., ZnSe, optical glasses, sapphire, etc.[Fig. 7 – Wong]).

As per claim 20, Henning and Cohen disclose claim 13 set forth above.
Cohen discloses the sample cell (sample holder 400 [Fig. 9]) is configured, when the first and second members (lower 402 and upper 403 parts [Fig. 5A]) are coupled
together, to slide into the housing (cartridge 350 [Fig. 9; 0081]).
As per claim 21, Henning and Cohen disclose claim 13 set forth above.
Cohen discloses at least one of the first and second members (lower portion 402 of Fig. 5A) are prevented from full removal from of the housing (cartridge 350 [Fig. 9,0079 and 0081], wherein a handle 417 providing to allow a user to more readily grip
the sample holder prevents said lower portion of the sample holder from full removal
from the cartridge during the alignment of the end 419 of the sample holder with the
sample port 375 of the cartridge [Fig. 9]).

As per claim 22, Henning and Cohen disclose claim 13 set forth above.
Cohen discloses the housing (cartridge 350 [Fig. 9]) includes therein a channel (sample insertion port 375 [Fig. 9]) receiving the sample cell (sample holder 400 [Fig. 9])
therein when the first and second members (lower 402 and upper 403 parts in
Fig. 5A) are coupled together ([0081]).

As per claim 23, Henning and Cohen disclose claim 22 set forth above.
Cohen discloses said channel (sample insertion port 375 [Fig. 9]) is vertically disposed in the housing (said sample insertion port is vertically disposed in the cartridge 350 [Fig. 9]).

	Claim 24 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henning and Cohen in view of Hori.
As per claim 24, Henning and Cohen disclose claim 13 set forth above.
The set forth combined prior art discloses that the housing is removably joined to a spectral analyzer, but is silent regarding including a coupler for removably joining the housing to a spectral analyzer.
Hori discloses a coupler for optical instruments (opto-mechanical coupler [Fig.1, Abs]), wherein a coupler (coupler 4 [Fig. 2]) for removably joining a housing (eyepiece 2 [Fig. 2]) to a spectral analyzer (camera 65 [Fig. 2, col 1 lines 4-8], wherein it states coupling an optical instrument eyecup or eyepiece to another optical device, e.g., a miniature TV camera).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Hori to have included said coupler in said infrared spectroscopic analyzer sample cell (transmission-based optical detection systems) in order to removably join the spectral analyzer (Cohen - camera 500 [Fig. 9]) to the housing (Cohen - cartridge 350 [Fig.  9]) for the advantage of providing a coupler (an opto-mechanical coupler) that is capable of providing a rapid connection and disconnection capability relative to a housing of said spectroscopic analyzer sample cell head (Hori- endoscope [col. 1, lines 61-64]).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Wong
As per claim 25, Henning and Cohen disclose claim 13 set forth above.
Wong discloses a seal (fluid-tight seal) about said first window and said second window (optical windows 4a and 4b with window substance, e.g., ZnSe, optical glasses, sapphire, etc. [Fig. 7, col. 4, lines 18-22 and col. 7, lines 34-38])

	Claim 26 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henning and Cohen in view of Shanks.
As per claim 26, Henning and Cohen disclose claim 13 set forth above.
The set forth combined prior art is silent regarding the spacing between two window materials being about 100 microns. 

Shanks discloses a technique how to create spacing about 100 microns between the plates (a gap of 100 micron, a desired spacing between the plates… about 100 micron for a desired spacing of 100 micron [col 9 line 59-69]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the invention was made before the effective filing date of the application to modify the teachings of the combined prior art in view of Shanks to adjust the spacing between two window materials being about 100 microns as an optimal spacing.

Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over Henning and Cohen in view of Grant
As per claim 27, Henning and Cohen disclose claim 13 set forth above.
Grant discloses space members (three different screw assemblies 301-303 [Fig. 3])
is an insert (screw member 340, 350, 360 [Fig. 3]) associated with one of the first
and second members ( associated with platform 701 and reference plate 601 in Fig.
7) and spacers are at least three metal inserts (three screw member 340, 350, 360 [Fig. 3]).
As per claim 28, Henning and Cohen disclose claim 27 set forth above.
Grant discloses the metal inserts from kinematic mounts (three screw member 340, 350, 360 [Fig. 3], kinematic ball screw adjuster [Fig. 7; Abs, 0024-0027]).

	Claim 29 is rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henning and Cohen in view of Brown.
As per claim 29, Henning and Cohen disclose claim 13 set forth above.
The set forth combined prior art is silent regarding one of said first member and said second member includes at least one magnet for releasably coupling said first member and said second member together.

Brown discloses a resealable closure means (cover 150 and support 142 [Fig. 11, Abs]), wherein one of first member and second member (cover 150 [Fig. 11]) includes at least one magnet (magnetic-loaded layer 152 [Fig. 11]) for releasably coupling said first
member and said second member together (said cover and support [col. 6,
lines 40-44]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the application to modify the combined prior art in view of Brown to have attached said magnet (magnetic-loaded layer) to said members (lower and upper portions of sample holder) for the advantage of making the sample cell (closure means) seal the first member (cover) to the flat interior surface of the second member (i.e., support surface) and reseal the first member (i.e., cover) to the flat interior surface of the second member (support surface) after physical separation of the first member (cover) from the flat interior surface of the second member (support surface [col.6, lines 44-47 – Brown]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2857